Exhibit (21) Subsidiaries of Eastman Kodak Company Organized Companies ConsolidatedUnder Laws of Eastman Kodak CompanyNew Jersey FPC, Inc. California Qualex Inc. Delaware Qualex Canada Photofinishing Inc.Canada Eastman Gelatine Corporation Massachusetts Kodak Imaging Network, Inc. (formerly Ofoto, Inc.)Delaware Kodak Graphic Communications Canada CompanyCanada Kodak Canada Inc.Canada Kodak Argentina S.A.I.C.Argentina Kodak Chilena S.A. Fotografica Chile Kodak Americas, Ltd. New York Kodak Venezuela, S.A. Venezuela Kodak (Near East), Inc. New York Kodak (Singapore) Pte. Limited Singapore Kodak Philippines, Ltd. New York Kodak Polychrome Graphics Company Ltd. Barbados Kodak Limited England Cinesite (Europe) Limited England Kodak India Limited India Kodak International Finance Limited England Kodak Polska Sp.zo.o Poland Kodak OOO Russia Kodak France Kodak Verwaltung GmbHGermany Eastman Kodak Holdings B.V.Netherlands Eastman Kodak SarlSwitzerland Kodak Brasileira Comercio de Produtos para Imagem e Servicos Ltda.Brazil Kodak Nederland B.V. Netherlands Kodak (Hong Kong) LimitedHong Kong Kodak (China) LimitedHong Kong Kodak (China) Investment Company Ltd.China Exhibit (21) (Continued) Organized Companies ConsolidatedUnder Laws of Eastman Kodak Company Kodak Korea Ltd.South Korea Kodak New Zealand LimitedNew Zealand Kodak (Australasia) Pty. Ltd.Australia Kodak (Egypt) S.A.E.Egypt Kodak (Malaysia) Sdn.Bhd.Malaysia Kodak (Taiwan) LimitedTaiwan Eastman Kodak International Capital Company, Inc.Delaware Kodak de Mexico S.A. de C.V. Mexico Kodak Export de Mexico, S. de R.L. de C.V.Mexico Kodak Mexicana, S.A. de C.V.Mexico Kodak A/SDenmark Kodak SA/NVBelgium Kodak Norge A/SNorway Kodak Societe AnonymeSwitzerland Kodak (Thailand) LimitedThailand Kodak Gesellschaft m.b.H.Austria Kodak Kft.Hungary Kodak OyFinland Kodak S.p.A.Italy Kodak Portuguesa Limited New York Kodak, S.A.Spain Kodak Nordic ABSweden Kodak Japan Ltd.Japan K. K. Kodak Information SystemsJapan Kodak Digital Product Center, Japan Ltd. Japan Kodak Electronic Products (Shanghai) Company Limited China Kodak (China) Company LimitedChina Kodak (China) Graphic Communications Company Ltd.China Kodak (Wuxi) Company LimitedChina Kodak (Xiamen) Company LimitedChina Kodak (Shanghai) International Trading Co. Ltd.China Shanghai Da Hai Camera Co., Ltd.China Note:Subsidiary Company names are indented under the name of the parent company. 2
